Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 February21, 2014 Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Post-Effective Amendment No. 140 to the Registration Statement on Form N-1A of DWS Emerging Markets Equity Fund (the “Fund”), a series of DWS International Fund, Inc. (the “Corporation”) (Reg. Nos. 002-14400; 811-00642) Ladies and Gentlemen: On behalf of the Fund, we are filing today through the EDGAR system Post-Effective Amendment No. 140 to the Corporation’s Registration Statement on Form N-1A (the “Amendment”).The Amendment relates solely to the Fund and does not relate to any other series of the Corporation. The Amendment is being filed under paragraph (a)(1) of Rule 485 under the Securities Act of 1933 for review and comment by the staff of the Securities and Exchange Commission (the “Commission”).Pursuant to Rule 485(a)(1), the Corporation has designated on the facing sheet to the Registration Statement that the Amendment become effective on May 1, 2014.No fees are required in connection with this filing. The Amendment is being filed principally to reflect (i) the appointment of a new subadvisor to the Fund; and (ii) related changes to the Fund’s portfolio management team and management process.The Amendment has been electronically coded to show changes from the Fund’s Class A, B, C, S and Institutional Class, Prospectus and Statement of Additional Information filed with the Commission on January 31, 2014 in Post-Effective Amendment No. 138 to the Corporation’s Registration Statement. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3011. Sincerely yours, /s/James M. Wall James M. Wall Director and Senior Counsel Deutsche Investment Management Americas Inc. cc:Elizabeth Reza, Esq., Ropes & Gray
